                                                                                        FILED
                                                                               2019 Feb-15 PM 02:59
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF ALABAMA
                          WESTERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
      Plaintiff,                             )
                                             )
vs.                                          )      7:18-cr-00398-LSC-TMP-1
                                             )
                                             )
                                             )
QUENTIN LAMAR MCELROY,                       )
                                             )
      Defendant.                             )

                   MEMORANDUM OF OPINION AND ORDER

      The defendant has filed a motion to suppress. (Doc. 12.) The magistrate

judge filed a report and recommendation, recommending that the motion be

denied. (Doc. 26.) No objections have been filed.

      Having now carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation and the objections thereto, the

Court is of the opinion that the report is due to be and hereby is ADOPTED, the

recommendation is ACCEPTED. Consequently, the motion to suppress (doc. 20)

is hereby DENIED.




                                         1
DONE and ORDERED on February 15, 2019.



                               _____________________________
                                      L. Scott Coogler
                                United States District Judge
                                                           160704




                           2
